DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-22, 25, 27-29, 32-35, 38 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Merten et al (US 2006/0102849 A1) in view of Van Empel (US 2005/0024620).
With respect to claims 19-20 and 22, 25, 27-29, 32-35 and 38, Merten discloses a substrate holder arranged to support a substrate (W) and comprising: a body (WT) having a first major side and a second major side opposing the first major side (see figure 4); a first set of one or more protrusions (2, 3) on the first major side, the first set of one or more protrusions configured to support the substrate; 

    PNG
    media_image1.png
    252
    576
    media_image1.png
    Greyscale








and a second set of one or more protrusions (12, 13) on the second major side, the second set of one or more protrusions configured to support the body on the surface and wherein the substrate holder further has a heater device/ a heat exchange fluid (see paragraph [0102).  
	It is disclosed a linear encoder system (IF) configured to measure at least translation of the substrate holder, the part of the linear encoder system located horizontally outward of the first set of one or more protrusions.
Merten further discloses a lithographic apparatus (see figure 1) having a projection system (PL) configured to project a beam of radiation onto a radiation sensitive target portion of the substrate (W) and a liquid supply system (see paragraph [0048]) configured to supply the liquid via an inlet with a liquid opening to a space between the table and the projection system (inherent elements of the immersion lithographic apparatus).  Thus, Merten discloses substantially all of the limitations of the instant claims, except for the body (WT) being made of SiSiC, as recited.  This feature is well known per se.  For example, Van Empel discloses a body for support the substrate wherein the body is made of SiSiC (see paragraph [0030]).  In view of such teachings, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use SiSiC to make the body of Merten for the purpose improving the quality of the substrate holder.  Also it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As to claims 21, Merten as modified by Van Empel, discloses substantially all of the limitations of the instant claims.  Although Merten does not specifically disclose the heater being attached to an external surface of the holder as recited in the claim, for the purpose of improving the accurate positioning of the substrate due to the thermal conditioning of the substrate, as intended (see paragraph [0082]), it would have been obvious to one having ordinary skill before the effective filling date of the claimed invention to attach the heater as suggested, to the external surface of substrate holder since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 
Claims 24, 26, 31 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Merten et al (US 2006/0102849 A1) in view of Van Empel (US 2005/0024620) and further in view of Cadee et al (US 2006/0033892 A1). 
With respect to claims 24, 26, 31 and 37, Merten as modified by Van Empel discloses a substrate holder comprising substantially all of the limitations of the instant claims as discussed above except for a temperature sensor for measuring a temperature of at least part of the substrate holder, as recited.  Cadee et al discloses a temperature for measuring at least a portion of the substrate holder (see paragraph [0014]).  It would have been obvious to a skilled artisan before the effective filling date of the claimed invention to employ the temperature sensor as taught by  Cadee into the substrate holder for the purpose of measuring the temperature of the substrate holder thereby the thermal expansion of the substrate holder can be accurately controlled. 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11, 275,316.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features/limitations collectively recited in claims 19-38 of the instant application are also included, inter alia, in the collective recitation of claims 1-21 of the ‘316 patent.  
With respect to claims 19, 27 and 34 of the present application, claims 1 and 2 of the ‘316 patent disclose:

    PNG
    media_image2.png
    169
    278
    media_image2.png
    Greyscale

             As to claims 20-26, 28-33 and 35-38 of the present application, the limitations of the these claims are all disclosed in claims 3-21 of the ‘316 patent. 
In fact, claims 19-38 are merely re-written versions/or broader versions of claims 1-21 of the '316 patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
9/16/22

/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882